FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                March 26, 2009
                    UNITED STATES COURT OF APPEALS
                                                              Elisabeth A. Shumaker
                                 TENTH CIRCUIT                    Clerk of Court



 MICHAEL DOYLE,

               Plaintiff - Appellant,                   No. 08-1398
          v.                                           (D. Colorado)
 SGT. CELLA; C.O. REYES; LT.              (D.C. No. 1:07-cv-01126-WDM-KMT)
 KENTOPLISS; LT. FAZZINO;
 EVANS, Case Manager; R. VIOLA,
 Mail Officer; LT. TOLLIS; FOSHEE,
 Associate Warden; ABBOTT, Warden,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before HARTZ, EBEL, and O’BRIEN, Circuit Judges.


      Michael Doyle, a prisoner proceeding pro se, sued officials at the Colorado

Territorial Correctional Facility under 42 U.S.C. § 1983, alleging a number of

constitutional violations. In a thorough opinion the United States District Court




      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
for the District of Colorado dismissed his suit in its entirety. We have

jurisdiction under 28 U.S.C. § 1291 and affirm.

      We begin by summarizing Mr. Doyle’s claims and the district court’s

reasons for dismissing them: First, Mr. Doyle claimed a violation of his due-

process rights when, without a hearing, he was placed on restricted-privilege

status for fourteen-and-a-half months following an incident in which he refused to

work in the prison kitchen. The district court dismissed this claim because

Mr. Doyle failed to demonstrate a liberty interest for which process was due. To

do so, he had to establish that restricted-privilege status “impose[d] atypical and

significant hardship on [him] in relation to the ordinary incidents of prison life.”

Estate of DiMarco v. Wyo. Dep’t of Corr., 473 F.3d 1334, 1339 (10th Cir. 2007)

(brackets and internal quotation marks omitted). But the district court noted that

the hardships Mr. Doyle alluded to in his pleadings—restrictions on his use of

personal property and on socializing with other inmates—did not rise to the level

of atypical hardships. Nor did his placement in what he characterized as a

“punishment cell with ‘Aids inmates,’” R. Doc. 28 at 9, because he failed to

present specific allegations regarding a physical threat from the specified inmates.

      Second, Mr. Doyle claimed that another due-process violation occurred

when, after already being placed on restricted-privilege status, he was placed in

administrative segregation because he refused to go to his cell after being ordered

to do so. The district court ruled that such placement did not implicate a liberty

                                         -2-
interest because all that Mr. Doyle was alleging was that he had been placed in

administrative segregation pending a disciplinary hearing, which failed to

constitute an atypical or significant hardship.

      Third, Mr. Doyle claimed that he did not receive a fair disciplinary hearing

regarding the second incident because (1) the two officers involved in the

incident, Sergeant Cella and Correctional Officer Reyes, allegedly submitted false

reports of the incident; (2) at the hearing he was not allowed to utilize a

surveillance-video tape of the incident; and (3) he was not allowed to call Cella

and Reyes as witnesses. Ultimately, Mr. Doyle’s claims amount to challenges to

his convictions for violating the Colorado Department of Corrections Code of

Penal Discipline (COPD). But, as the district court noted, 42 U.S.C. § 1983 is

inapplicable to “‘challenges to punishments imposed as a result of prison

disciplinary infractions,’” unless the disciplinary conviction has been set aside.

R. Doc. 91 at 7 (quoting Cardoso v. Calbone, 490 F.3d 1194, 1199 (10th Cir.

2007)). Because Mr. Doyle’s COPD convictions have not been set aside, the

district court dismissed his fair-hearing claim.

      Fourth, Mr. Doyle claimed that Cella and Reyes destroyed or confiscated

property in his cell, including his headphones and glasses, when they transferred

him to administrative segregation. The district court said that if the claim is

based on the officials’ negligence, it is not cognizable under 42 U.S.C. § 1983,

which extends only to deliberate deprivations of constitutional rights. See Rost

                                         -3-
ex rel. K.C. v. Steamboat Springs RE-2 Sch. Dist., 511 F.3d 1114, 1126 (10th Cir.

2008) (“[N]egligent government conduct is insufficient to prove liability under

§ 1983.”). And if Mr. Doyle’s claim rested on deliberate misconduct, the court

noted, he ran into a separate barrier: Intentional destruction of property does not

violate due process if there are adequate state postdeprivation remedies. See

Moore v. Bd. of County Comm’rs, 507 F.3d 1257, 1260 (10th Cir. 2007). As the

district court observed, Colorado provides such a remedy because Colo. Rev. Stat.

§ 24-10-105(1) allows tort actions against public employees for “willful and

wanton” actions.

      Fifth, Mr. Doyle claimed that his right to access to the courts was violated.

He alleged that he did not receive various mailings that he had requested from

legal-service organizations. The district court rejected this claim because

Mr. Doyle failed to show how the denial of legal materials frustrated his ability to

pursue a nonfrivolous legal claim. See Penrod v. Zavaras, 94 F.3d 1399, 1403

(10th Cir. 1996) (to challenge the denial of legal resources, a litigant must show

that the denial “hindered the prisoner’s efforts to pursue a nonfrivolous claim”).

Mr. Doyle also alleged that letters he sent to law firms seeking representation

were “[r]efused.” R. Doc. 8 at 12. The district court rejected this claim because

Mr. Doyle failed to specify how any of the named defendants were personally

involved in the refusal. See Trujillo v. Williams, 465 F.3d 1210, 1227 (10th Cir.

2006) (“In order for liability to arise under § 1983, a defendant’s direct personal

                                         -4-
responsibility for the claimed deprivation of a constitutional right must be

established.”).

      Finally, the district court dismissed claims that were not specifically

denominated in Mr. Doyle’s complaint. To the extent that he asserted claims

against two named defendants, Warden Abbott and Associate Warden Foshee,

those were dismissed because Mr. Doyle failed to allege with specificity their

personal involvement in the asserted misconduct. And to the extent that

Mr. Doyle’s vague and meandering complaint alluded to claims other than those

disposed of above, the district court dismissed them all for failure to comply with

the requirement of a “short and plain statement of the claim.” Fed. R. Civ. P.

8(a)(2).

      For substantially the reasons stated by the district court, we AFFIRM. We

DENY Mr. Doyle’s pending motions, including those seeking a change of venue

and leave to appeal without prepayment of filing fees. We ORDER Mr. Doyle to

pay immediately the unpaid balance due.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -5-